Citation Nr: 1231044	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung condition, to include asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 Travel Board hearing, and a transcript of this hearing is of record.  

At the hearing, the Veteran withdrew his pending appeals for entitlement to service connection for hypertension and obstructive sleep apnea.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung condition, to include asbestosis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's hearing loss disability was not caused by or the result of the Veteran's active military service.

2.  The Veteran's tinnitus was not caused by or the result of his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Bilateral Hearing Loss and Tinnitus

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  He testified at his June 2012 hearing that he was exposed to loud noise from fire arms in service and that after going to the shooting range, he would experience ringing in his ears that persisted for weeks.  He expressed his belief that his hearing loss and tinnitus since his period of active service.  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's service treatment records are negative for complaints of or treatment for hearing loss or tinnitus.  While audiometric testing was not performed at separation from service, the Veteran was administered spoken and whispered voice tests and scored a 15/15 on each test, providing some evidence against his claim that his current hearing loss disability had onset in service.  

Post-service, the earliest evidence of a hearing loss disability is a February 2008 VA treatment note which shows that the Veteran's hearing was evaluated and he was found to have significant hearing loss.  Hearing aides were recommended.  

The Veteran was afforded a VA audiological examination in December 2011.  The Veteran reported a two week exposure to a pistol firing range and occasional exposure to Howitzers without hearing protection in service, but no combat.  Post-service, he reported a twenty eight year history of working at a valve and fitting manufacturing plant, as well as four years in a machine shop and four years in a meat packaging plant.  All civilian occupation was without hearing protection, except for the last four years at the valve and fitting plant.  He reported hearing loss beginning approximately fifteen years ago, but his hearing was not tested until 2008 when he came to VA for treatment.  

He also stated that he experienced tinnitus after using the firing range.  This resolved after a few days and only returns presently if he is exposed to loud noise and then disappears after exposure.  

Puretone thresholds measured at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 15, 50, 65, and 75 decibels in the right ear and 15, 20, 60, 80, and 80 decibels in the left ear.  Speech recognition scores on the Maryland CNC test were 84% in both ears.  Thus, the Veteran meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

However, the examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of the Veteran's service.  As a rationale, the examiner noted the Veteran's lengthy post-service noise exposure without hearing protection, as well as the Veteran's own statement that he first noticed hearing problems approximately fifteen years ago.  

The examiner also opined that the Veteran's tinnitus was not caused by his in service noise exposure.  His rationale was the Veteran's statement that the ringing in his ears he experienced in service resolved after a few days and his current complaints of tinnitus are associated with exposure to loud noises and his symptoms resolve when the loud noise is removed.  

Based on the above, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus are not warranted.  While it is conceded that the Veteran had some exposure to loud noise in service, mostly from small arms fire at the shooting range, the preponderance of the evidence does not support the Veteran's contention that this noise exposure caused his current hearing loss or tinnitus.  

The Veteran's own statements to the VA examiner that he did not experience hearing loss until fifteen years ago provide highly probative evidence against his own claim, indicating a problem that began decades after service, not since service.  Additionally, although the Veteran testified that he experienced ringing in his ears after going to the shooting range in service, he also testified that the ringing eventually resolved and told the VA examiner that his current tinnitus occurs only when he is exposed to loud noise and resolves after the exposure is removed.  The Veteran has also reported a long post-service history of noise exposure, most of it without hearing protection, that is far more extensive than his in-service noise exposure, providing more factual evidence against his own claim.

The VA examiner, an audiologist, reviewed the Veteran's claim file and concluded that it is less likely than not that the Veteran's current bilateral hearing loss disability and tinnitus were caused by his military service, providing further evidence against the Veteran's claim.  

The Veteran has testified to his belief that his hearing loss and tinnitus had onset in service and the Board notes that his DD-214 shows training as a hospital corpsman and field medic.  Accordingly, the Veteran has at least some medical training and his opinion must be considered a medical opinion.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinion of the VA examiner to be significantly more probative that that of the Veteran.  The Veteran's medical training was limited and is more than fifty years out of date.  There is no evidence that following separation from service, the Veteran practiced in a medical occupation or that he received any additional medical training.  Rather, the record reflects that he worked predominately in manufacturing.  Additionally, the Veteran's obvious bias further undermines the probative value of his opinion.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)(Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

In contrast, the VA examiner is an audiologist, with a master's degree, giving him far more extensive and specialized training than the Veteran.  The VA examiner's training makes him particularly qualified to offer an opinion on the etiology of the Veteran's hearing impairments.  Additionally, the VA examiner's opinion is logical and consistent with the evidence of record.  

Accordingly, for all the above reasons, entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2008.  This letter informed the Veteran of what evidence was required to substantiate his claims, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records.  He was provided an opportunity to set forth his contentions during the June 2012 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in December 2011.  

The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a lung condition.  The Veteran's primary theory of entitlement seems to be that he has asbestosis, which he attributes to asbestos exposure from insulation used on the naval ships and at the bases he was stationed on during his active service, although he has not testified that he actually saw exposed insulation, only that he suspects that asbestos was used as insulation and that he could have been exposed to it.  However, the Veteran has also claimed that he was treated for pneumonia while in service and that "[his] lungs have never been the same."

The Veteran has submitted a November 2000 letter from attorney H.N. showing that he is entitled to a settlement offer in an asbestos injury claim against John Manville corporation.  Unfortunately, it unclear from the record the exact nature of the Veteran's claim against John Manville; however, the fact that he was entitled to an award suggests that he was able to prove he had some type of current health problems related to asbestos exposure.  Accordingly, records related to his participation in the class action lawsuit, particularly any medical evaluations he received in connection with his claim, would be relevant to his current claim.  On remand, the RO should attempt to obtain these records.  

It is possible that the Veteran's attorney still retains copies of records related to the Veteran's claim.  The Veteran should be provided with a release form to authorize his attorney to share all his records, including medical records, with VA.  The Veteran is asked to sign and return that release as soon as possible or simply obtain these records himself and submit them to the RO with a waiver of RO consideration in order to expedite this case.  

The Veteran is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that he cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

If the RO is unable to obtain copies of the Veteran's class action records, a formal finding of unavailability should be placed of record.  

Once any additional records have been obtained and associated with the Veteran's claims folder, the Veteran's claims file should be referred to a medical doctor specializing in respiratory disabilities, who is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current lung condition had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The Veteran does not need to be scheduled for an examination unless the examiner determines that additional testing is required to render an opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should attempt to all the records, including medical records, related to the Veteran's class action law suit against John Manville.  The Veteran should be provided a release form authorizing the release of his records.  If these records cannot be obtained, a formal finding of availability should be placed of record.  

2. Once this is done, the RO should refer the Veteran's claims file to a medical doctor who specializes in respiratory disabilities.  The Veteran does not to report for an examination unless the examiner determines that additional testing is needed to render an opinion.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current lung condition had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner should provide a rationale for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


